ORDER
PER CURIAM.
Mina P. Réiss (Wife) appeals from the judgment and decree dissolving her marriage to Daniel J. Reiss, Sr. (Husband). Wife claims the trial court erred in awarding Husband all of the retirement benefits in his U.S. Postal Service Retirement accounts.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).